COURT OF APPEALS OF VIRGINIA


Present:    Judges Benton, Coleman and Willis


DANA CORPORATION AND TWIN
 CITY FIRE INSURANCE COMPANY
                                            MEMORANDUM OPINION * BY
v.   Record No. 1969-98-3                         PER CURIAM
                                               FEBRUARY 23, 1999
LESLIE MARIE SNYDER


           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

            (Robert M. McAdam; David W. Hearn; Wooten &
            Hart; Jones & Glenn, on briefs), for
            appellants.

            (Richard M. Thomas; Rider, Thomas, Cleaveland,
            Ferris & Eakin, on brief), for appellee.


     Dana Corporation and its insurer (hereinafter referred to as

"employer") contend that the Workers' Compensation Commission
("commission") erred in finding that Leslie M. Snyder proved that

her hospitalizations in 1995, 1996 and 1997, proposed home health

care, and mileage expenses constituted reasonable and necessary

medical expenses causally related to her compensable October 12,

1990 injury by accident.     Pursuant to Rule 5A:21(b), Snyder

raises the additional question whether the commission erred in

granting employer's request for a change in Snyder's treating

physicians.    Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.      See

Rule 5A:27.

     *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
                                  I.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.       See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).         "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).      "In determining whether

credible evidence exists, the appellate court does not retry the

facts, reweigh the preponderance of the evidence, or make its own

determination of the credibility of the witnesses."       Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).   Moreover, "[q]uestions raised by conflicting medical

opinions must be decided by the commission."       Penley v. Island

Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d 231, 236 (1989).

     In finding that Snyder sustained her burden of proving that

the 1995, 1996 and 1997 hospitalizations, proposed home health

care, and mileage expenses were causally related to her 1990

compensable injury by accident, the commission found as follows:

           [T]he commission determined in 1993 that
           [Snyder's] psychological problems of 1993
           were related to the compensable injury. That
           finding was not appealed and cannot now be
           attacked. . . .
                [Snyder's] treating physicians at
           Lewis-Gale clearly relate her continued
           depression and psychological problems to the
           pain caused by the compensable 1990
           injury. . . .

           *      *      *       *        *       *       *



                                 - 2 -
          [W]e are persuaded that the hospitalization
          in November 1995 was related to [Snyder's]
          pain residuals from the compensable 1990
          injury. For example, Dr. [Verna M.] Lewis
          reported that her "Condition at Discharge" on
          November 7, 1995, was: "Improving. Seems
          committed to working actively and overcoming
          her fears of alternative methods of
          controlling pain." [Snyder's] "Final
          Diagnosis" included substance abuse secondary
          to medical condition, major depression, and
          RSD. The records and notes from the
          hospitalizations of November 1996 and January
          1997 reflect similar associations between her
          mental state and her arm injury. . . .
               Relying on the treating physicians'
          notes, there is extensively documented
          correlation between [Snyder's] mental health
          and her physical injury of 1990.
     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

the opinions of Snyder's treating physicians, Dr. Lewis and Dr.

Mary C. Williams, and licensed professional counselor, Susan

Riggs, and to reject any contrary medical opinions.    The opinion

of a treating physician is entitled to great weight.    See Pilot

Freight Carriers, Inc. v. Reeves, 1 Va. App. 435, 439, 339 S.E.2d

570, 572 (1986).   The medical records and opinions of Snyder's

treating physicians constitute credible evidence to support the

commission's decision.    "The fact that there is contrary evidence

in the record is of no consequence if there is credible evidence

to support the commission's finding."    Wagner, 12 Va. App. at

894, 407 S.E.2d at 35.



                                - 3 -
                                  II.

     Code § 65.2-603 provides that an employer must furnish an

injured employee reasonable and necessary medical treatment free

of charge.    The commission is authorized to order a change in

treating physicians.     See Code § 65.2-603.

     The commission has previously identified the following

grounds upon which it will order a change in an employee's

treating physician:

             inadequate treatment is being rendered; it
             appears that treatment is needed by a
             specialist in a particular field and is not
             being provided; no progress being made in
             improvement of the employee's health
             condition without any adequate explanation;
             conventional modalities of treatment are not
             being used; no plan for treatment for
             long-term disability cases; and failure to
             cooperate with discovery proceedings ordered
             by the Commission.
Powers v. J.B. Constr., 68 O.I.C. 208, 211 (1989) (construing

Code § 65.1-88 (now Code § 65.2-603)).    The commission's

construction of the Act is entitled to great weight on appeal.

See City of Waynesboro v. Harter, 1 Va. App. 265, 269, 337 S.E.2d

901, 903 (1985).

     Viewed in the light most favorable to employer, who

prevailed before the commission on this issue, credible evidence

supports the commission's findings that Snyder's current treating

physicians have failed to develop an effective long-term

treatment plan and have not made adequate progress in treating

Snyder's complex problems.    Because the commission's findings are

supported by credible evidence, they are binding upon us on


                                 - 4 -
appeal.   See James v. Capitol Steel Constr. Co., 8 Va. App. 512,

515, 382 S.E.2d 487, 488 (1989).   Those findings support the

commission's decision ordering a change in Snyder's treating

physicians.

     For these reasons, we affirm the commission's decision.

                                                        Affirmed.




                               - 5 -